Judgment dismissing the complaint on the merits in an action by a civil service employee to recover the difference between wages actually paid and the prevailing rate unanimously affirmed, with costs. In our opinion, it was essential for appellant, as a prerequisite to the maintenance of this action, to allege and prove compliance with chapter 563 of the Laws of 1927, and particularly with those provisions of subdivision 8 of section 220 of the Labor Law having to do with the *765making and filing by the comptroller of an order fixing the prevailing rate of wages. (Olsen v. Brooklyn Ash Removal Co., Inc., 242 App. Div. 776; affd., without opinion, 268 N. Y. 693; Matter of Gaston v. Taylor, 274 id. 359.) Hagarty, Johnston, Adel and Taylor, JJ., concur; Carswell, J., concurs in result.